Order, Supreme Court, New York County (Lewis Friedman, J.), entered April 14, 1995, which awarded plaintiff an additional interim attorney’s fee of $40,000, unanimously affirmed, without costs.
The court properly awarded the additional interim fees during the trial of this action (see, Hinden v Hinden, 122 Misc 2d 552, 559) "to provide a rough equality in the resources available to each party” (Wolf v Wolf, 160 AD2d 555, 556, citing Hinden v Hinden, supra), especially where defendant’s obstructionist conduct prolonged the litigation (Merrick v Merrick, 190 AD2d 515, 516). "The additional interim fees will be taken into account in determining the amount of the equitable distribution award * * * at which time defendant will have ample opportunity to raise any objection as to necessity or amount of the sums expended.” (Plawner v Plawner, 208 AD2d 408.) Concur—Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.